DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after July 12th, 2022 has been entered. Claims
1, 3-5, 8-11, 13-17, and 19-22 are currently pending. Claims 1, 9-11, 13, and 14 have been amended. The claim objection set forth in the most recent Non-Final action has been withdrawn because of the amendment.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/12/2022 with respect to claims 19 and 21 have been fully considered but they are not persuasive.
Regarding claim 19, applicant argues that the O-ring of Lim ‘000 does not prevent contact between the septum and the setscrew and thus cannot be applied in the rejection. Examiner respectfully disagrees. Examiner has relied on the disclosure of using an O-ring of Lim ‘000 as a component to be applied to the primary reference to provide separation of components for an implantable medical device set screw application. Examiner has not applied the entirety of the set screw of Lim ‘000.  Furthermore, the O-ring of Lim ‘000 is of the same field of endeavor and for a similar device, thus Examiner believes that the usage of the O-ring would have been an obvious addition to the primary reference as stated below in the rejection.
Regarding applicant’s argument that the application of the Luks reference is improper since the screw is made from bone and is designed for a bone screw. However, applicant's arguments against a reference individually, cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Examiner is relying on shapes and structural arrangement of the screw of Luks to read on the claimed subject matter, not on the physical composition or method of making the setscrew.
Claim Interpretation
The term(s) “adapted to”, “for”, “configured to”, and “to allow” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-11, 13, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein each of the first and second drive features overlaps the outer threads along a longitudinal length of the threaded body”. This limitation has no support in the specification or the attached drawings. At most only one of the drive features appears to overlap with the outer thread along a longitudinal length (see fig. 7a: drive feature 716 appears to overlap a top portion of the outer thread). 
Claims 3-5, 8-11, 13, 21, and 22 inherit this deficiency.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 4, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer et al. (US 2009/0012576 A1) herein after Erbstoeszer in view of Jackson (US Patent 10,687,855).
Regarding claim 1, Erbstoeszer teaches an implantable electronic device (fig. 1 implantable cardiac stimulator system 100) for use with an implantable medical lead (fig. 1: used with lead 104), 
the implantable medical lead including a proximal lead end (fig. 1: lead proximal end 110), the implantable electronic device comprising: 
a housing (fig. 1: can 106); a header connector assembly coupled to the housing (fig. 1: header assembly 108 is connected to can 106) and defining a setscrew bore (fig. 2: second header bore 238), 
the header connector assembly comprising a connector assembly adjacent the setscrew bore (fig. 2: connector assembly 250), 
the connector assembly adapted to receive the proximal lead end of the implantable medical lead (fig. 3: connector assembly has longitudinal connector bore to receive pin 222 of implantable medical lead); and
a setscrew threadedly movable within the setscrew bore, the set screw configured to selectively retain the proximal lead end within the connector assembly (fig 3: setscrew 256 and Para [0031] “A set-screw 256 can be threadingly connected to the connector housing 252 to retain the terminal pin contact 222 within the housing 252”), 
wherein the setscrew includes a threaded body with a tip at a distal end of the threaded body (fig. 3: set screw 256 is completely threaded and tip contacts pin 222 as shown in fig. 7), 
a head surface opposite the tip at a proximal end of the threaded body (fig. 3: top of the setscrew), and 
an outer thread extending distally from the head surface (fig. 3: the setscrew is completely threaded), wherein the head surface is within a circumference of the threaded body (fig. 3: the head or top portion of the set screw 256 is within a circumference of the body of the screw), and 
wherein the setscrew defines a first drive feature in the threaded body extending longitudinally from the head surface (fig. 3: set screw 256 has a hexagonal socket)
Erbstoeszer does not explicitly disclose a second drive feature in the threaded body extending longitudinally beyond a distal end of the first drive feature, wherein each of the first and second drive features overlaps the outer threads along a longitudinal length of the threaded body.
However, in the field of medical screws Jackson discloses a screw with a first drive feature (fig. 4: drive aperture 140 ) and second drive feature in the threaded body extending longitudinally beyond a distal end of the first drive feature (fig. 4: slots 116), wherein each of the first and second drive features overlaps the outer threads along a longitudinal length of the threaded body (fig. 4: cuts or lobes 144 and upper and lower portions 118 and 119 each overlap with an internal portion of the outer thread 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Erbstoeszer to a screw with a first drive feature and second drive feature in the threaded body extending longitudinally beyond a distal end of the first drive feature, wherein each of the first and second drive features overlaps the outer threads along a longitudinal length of the threaded body in as is disclosed in Jackson because doing so provides advantages in torque sensitive applications. 
Regarding claim 3, Erbstoeszer further teaches wherein the first drive feature is a hex socket (fig. 3: set screw 256 has a hexagonal socket).
Regarding claim 4, Erbstoeszer as modified by Jackson further discloses wherein the second drive feature is a slot extending from the head surface into the threaded body (fig. 4: lower portion of slot 116 extends from the head surface and into the threaded body).
Regarding claim 8, Erbstoeszer as modified by Jackson as presented above does not disclose that wherein the first drive feature extends laterally to a first diameter and the second drive feature extends laterally to a second diameter less than the first diameter.
However, by considering the first drive feature the slots 116 and the second drive feature to be the poly socket 140, then the claim limitation of wherein the first drive feature extends laterally to a first diameter and the second drive feature extends laterally to a second diameter less than the first diameter is met, therefore it would have been an obvious modification because only terminology would change instead of structural arrangement. 
Regarding claim 9, Erbstoeszer as modified by Jackson further discloses wherein the first drive feature and the second drive feature are different shaped sockets (fig. 4: poly socket is a hexagonal structure and drive feature 116 are all slots).
Regarding claim 14, Erbstoeszer teaches an implantable electronic device (fig. 1 implantable cardiac stimulator system 100) comprising: 
a body (fig. 1 header assembly 108) defining a bore extending into the body (fig. 2: second header bore 238); 
a septum disposed within the bore (fig. 2: septum 240 within bore 238); and 
a setscrew threadedly movable within the bore (set screw 256 is within the bore in connector housing 252), 
the setscrew comprising: a threaded body comprising a tip at a distal end of the setscrew (fig. 3: set screw 256 is completely threaded and tip contacts pin 222 as shown in fig. 7), 
a head surface opposite the tip at a proximal end of the setscrew (fig. 3: set screw has a top surface), and 
a thread extending distally from the head surface (fig. 3: the setscrew is completely threaded), 
wherein the head surface is within a circumference of the threaded body (fig. 3: the head or top portion of the set screw 256 is within a circumference of the body of the screw); 
a first drive feature extending longitudinally from the head surface into the threaded body and having a first shape configured to engage with a first tool head (fig. 3: set screw 256 has a hex socket extending from the head surface into the body of the set screw that is able to be driven by a hex wrench).
However, Erbstoeszer does not explicitly disclose a second drive feature having a second shape that is different than the first shape and is configured to engage with a second tool head different than the first tool head, the second drive feature extending longitudinally from the head surface into the threaded body beyond a distal end of the first drive feature and at least a portion of the second drive feature extends laterally beyond the first drive feature the head surface.
However, Jackson discloses a screw with a first drive feature (fig. 4: socket 140) and second drive feature having a second shape that is different than the first shape (fig. 4: slots 116 are of a different shape than the socket) and is configured to engage with a second tool head different than the first tool head (fig. 4: a slot tool is different than a hexagonal tool), the second drive feature extending longitudinally from the head surface into the threaded body beyond a distal end of the first drive feature (fig. 4: the slots are located at a further lateral distance than the hexagonal slot and they extend into the body of the screw beyond the lateral most extent of the socket) and at least a portion of the second drive feature extends laterally beyond the first drive feature the head surface (fig. 4: the slots extend laterally beyond the hexagonal socket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Erbstoeszer to a screw with a first drive feature and second drive feature in the threaded body extending longitudinally beyond a distal end of the first drive feature, wherein each of the first and second drive features overlaps the outer threads along a longitudinal length of the threaded body in as is disclosed in Jackson because doing so provides advantages in torque sensitive applications. 
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson, as applied to claim 1, and further in view of Alicastro (US 2017/0238982 A1).
Regarding claim 22, Erbstoeszer in view of Jackson discloses the implantable medical device of claim 1, but does not explicitly disclose wherein the second drive feature is disposed entirely distal the first drive feature and extends longitudinally from a distal end of the first drive feature.
However, in a similar screw Alicastro discloses wherein the second drive feature is disposed entirely distal the first drive feature and extends longitudinally from a distal end of the first drive feature (Alicastro: Para [0027] “a recess below the first screw drive that is also referred to as a sub-recess (a separate section or chamber) of the screw head that has a second drive (such as counter clockwise threads) integrally formed in the screw head”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Erbstoeszer in view of Jackson to have the second drive feature is disposed entirely distal the first drive feature and extends longitudinally from a distal end of the first drive feature as is disclosed by Alicastro because doing so would have been a simple rearrangement of parts as the arrangement of disposing the second drive feature entirely distal of the first drive feature would not have produced a screw that operated differently. Furthermore, See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson and Alicastro as applied to claim 22 above, and further in view of Landes et al. (US 2008/0034930 A1) herein after Landes.
Regarding claim 10, Erbstoeszer in view of Jackson and Alicastro discloses the implantable electronic device of claim 9, and Erbstoeszer further discloses wherein the first drive feature is a hex socket (fig. 3: set screw 256 has a hexagonal shaped socket), but do not explicitly disclose the second drive feature is a triangular socket.
However, Landes discloses, in the field of screw head features, the second drive feature is a triangular socket (fig. 1 depicts the use of triangular drive features for a screw head).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable electronic device of Erbstoeszer in view of Jackson and Alicastro to have the second drive feature be a triangular socket as disclosed by Landes as a way to provide a driver interface that is non-slip to minimize the chances of inadvertently stripping the screw head or damaging another portion of the implantable electronic device during either insertion or removal. 
Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson as applied to claim 4 (for claim 5) and claim 14 (for claim 17) above, and further in view of Fruland et al. (US Publication 2008/0063490 A1) herein after Fruland.
Regarding claim 5, Erbstoeszer in view of Jackson disclose the device of claim 4, but do not explicitly disclose wherein the slot extends laterally beyond a lateral extent of the first drive feature.
However, in a similar implantable medical device, Fruland discloses a set screw with a slot that extends laterally beyond the extent of a first drive feature (Fig. 4: slot 406 extends laterally beyond the extent of first drive feature 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the setscrew of Erbstoeszer in view of Jackson to have the slot extend laterally beyond a lateral extent of the first drive feature because doing so would give a second tool easier access to the drive feature and it would create a larger surface area for the tool to push against for removal or insertion.
Regarding claim 17, Erbstoeszer in view of Jackson discloses the device of claim 14 and Jackson further discloses the second drive feature is in communication with the first drive feature (Jackson fig. 4: the slots 116 and the hex socket are in connected via planar top 126), however the combination does not explicitly disclose that the second drive feature extends laterally beyond a lateral extend of the first drive feature.
However, Fruland discloses second drive feature extends laterally beyond a lateral extent of the first drive feature (Fig. 4: slot 406 extends laterally beyond the extent of first drive feature 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the setscrew of Erbstoeszer in view of Jackson to have the slot extend laterally beyond a lateral extent of the first drive feature because doing so would give a second tool easier access to the drive feature and it would create a larger surface area for the tool to push against for removal or insertion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson as applied to claim 1 above, and further in view of Lim et al. (US Patent 7,402,076 B1) herein after Lim_076.
Regarding claim 11, Erbstoeszer in view of Jackson disclose the implantable electronic device of claim 1, but does not explicitly disclose wherein the second drive feature includes an internal thread having a direction opposite the outer thread.
However, in a similar implantable electronic device, Lim_076 discloses drive features that allow for right-handed rotation and left-handed rotation (fig. 5 and Column 7 line 52-Column 8 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable electronic device of Erbstoeszer in view of Jackson to further include the drive features of Lim_076 as a way to allow interactions with particular threaded portions and restrict other portions that will allow the setscrew to be more securely fastened into the header. This will also prevent unwanted unscrewing of the setscrew from the header. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson as applied to claim 1 (for claim 13) and to claim 14 (for claim 15) above, and further in view of Lim (US 2013/0166000 A1) herein after Lim_000.
Regarding claim 13 and 15, Erbstoeszer as modified by Jackson disclose the implantable electronic device of claim 1 and claim 14, and Erbstoeszer further teaches a septum at least partially disposed within the header connector assembly (fig. 2: septum 240) and the septum is configured to provide a seal when the tool is not inserted through the septum (Para [0031] “The slot 242 in the septum 240 can be provided to permit a wrench or other tool to be inserted through the septum 240 to tighten or loosen the set-screw 256, as desired” and Para [0033] “the septum 240 can be composed of biocompatible molded plastic, silicone rubber or like materials”: Examiner submits that the material of the septum allows for the slot 242 to bias when a tool is inserted and then close when the tool is removed), but does not explicitly disclose a spacer disposed between the septum and the set screw, the spacer comprising a spacer body defining a spacer opening: wherein the septum and spacer opening are aligned to allow insertion of a tool through the septum and spacer opening to access the setscrew, and the septum is configured to provide a seal when the tool is not inserted through the septum. 
However, in a similar implantable device, Lim_000 and a spacer comprising a spacer body defining a spacer opening (O-ring 70 and protrusions 74 which includes a hollow spacer opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Erbstoeszer in view of Jackson to use the spacer body defining a spacer opening of Lim_000 to be disposed between the septum and the setscrew such that the septum and the spacer are aligned to allow for an insertion of a tool through the septum and spacer opening to access the set screw because doing so would help provide a more secure seal of the setscrew against the septum thereby decreasing fluid flow to inside the bore.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson and Lim_000 as applied to claim 15, and further in view of Zhao et al. (US 2005/0131483 A1) herein after Zhao.
Regarding claim 16, Erbstoeszer in view of Jackson and Lim_000 disclose the device of claim 15, but do not explicitly disclose wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter, each of the septum and spacer are disposed within the counterbore portion, and the setscrew engages the threaded bore portion.

    PNG
    media_image1.png
    509
    619
    media_image1.png
    Greyscale
However, in a similar implantable electronic stimulation device Zhao discloses wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter (Annotated figure 4 below depicting the bore with counterbore portion having a greater diameter than the threaded bore); the septum is disposed within the counterbore portion and the set screw engages the threaded bore portion (see annotated fig. 4 below). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable electronic device of Erbstoeszer in view of Jackson, and Lim_000 to further have the spacer (i.e. O-ring) of Lim_000 in the cavity created between the septum and the set screw in the counterbore portion as shown above in Zhao because doing so would provide the advantage of preventing the set screw from rotating within the setscrew portion of the bore. Furthermore, it would prevent the top of the setscrew from contacting the septum.	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Alicastro and Lim_000.
Regarding claim 19, Erbstoeszer teaches an implantable electronic device (fig. 1: lead proximal end 110) comprising: 
a header defining a bore (fig. 2: header assembly 202 and second header bore 238); 
a septum disposed within the bore (fig. 2: septum 240); 
a setscrew disposed within the bore (fig. 2: set screw 256), 
wherein the setscrew includes a threaded body including a tip at a distal end of the setscrew (fig. 3: set screw 256 is completely threaded and tip contacts pin 222 as shown in fig. 7), 
a head surface opposite the tip at a proximal end of the setscrew (fig. 3: top of the setscrew), and 
a thread extending distally from the head surface (fig. 3: the setscrew is completely threaded), 
wherein the head surface is within a circumference of the threaded body (fig. 3: the head or top portion of the set screw 256 is within a circumference of the body of the screw) and
wherein the setscrew includes a first drive feature extending longitudinally from the head surface into the threaded body (fig. 3: set screw 256 has a hexagonal socket) and; 
the septum is configured to provide a seal when the tool is not inserted through the septum (Para [0031] “The slot 242 in the septum 240 can be provided to permit a wrench or other tool to be inserted through the septum 240 to tighten or loosen the set-screw 256, as desired” and Para [0033] “the septum 240 can be composed of biocompatible molded plastic, silicone rubber or like materials”: Examiner submits that the material of the septum allows for the slot 242 to bias when a tool is inserted and then close when the tool is removed),
However, Erbstoeszer does not explicitly disclose wherein the setscrew includes a plurality of drive features, a second drive feature extending longitudinally beyond a distal end of the first drive feature; a spacer disposed within the bore between the septum and the setscrew, the spacer comprising a spacer body defining a spacer hole, wherein: the septum and spacer hole are aligned to allow insertion of a tool through the septum and spacer hole to access the setscrew, the spacer prevents contact between the septum and the setscrew.
However, Alicastro discloses wherein the setscrew includes a plurality of drive features (fig. 17) and a second drive feature extending longitudinally beyond a distal end of the first drive feature (Para [0027] “a recess below the first screw drive that is also referred to as a sub-recess (a separate section or chamber) of the screw head that has a second drive (such as counter clockwise threads) integrally formed in the screw head”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Erbstoeszer to have wherein the setscrew includes a plurality of drive features, a second drive feature extending longitudinally beyond a distal end of the first drive feature as is disclosed in Alicastro as a way to allow for removal of the set screw even if one of the drive features is damaged or stripped (Alicastro Para [0005]). 
Furthermore, in a similar implantable medical system, Lim_000 discloses a spacer disposed within the bore (fig. 6: O-ring 70 and protrusion 74), the spacer comprising a spacer body defining a spacer hole (fig. 6: O-ring 70 has hole in its center).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Erbstoeszer in view of Alicastro to use the O-ring (i.e. spacer) of Lim_000 to be placed on top of the set screw of Erbstoeszer (from fig. 7) such that it is between the septum and the setscrew and such that the holes are aligned to allow insertion tools through the septum and spacer because doing so would help provide a more secure seal of the setscrew against the septum thereby decreasing fluid flow to inside the bore. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson and Lim_000, as applied to claim 19, and further in view of Zhao.
Regarding claim 20, Erbstoeszer in view of Jackson and Lim_000 disclose the device of claim 19, but do not explicitly disclose wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter, each of the septum and spacer are disposed within the counterbore portion, and the setscrew engages the threaded bore portion.

    PNG
    media_image1.png
    509
    619
    media_image1.png
    Greyscale
However, in a similar implantable electronic stimulation device Zhao discloses wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter (Annotated figure 4 below depicting the bore with counterbore portion having a greater diameter than the threaded bore); the septum is disposed within the counterbore portion and the set screw engages the threaded bore portion (see annotated fig. 4 below). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable electronic device of Erbstoeszer in view of Jackson, Lim_000, and Zhao to further have the spacer (i.e. O-ring) of Lim_000 in the cavity created between the septum and the set screw in the counterbore portion as shown above because doing so would provide the advantage of preventing the set screw from rotating within the setscrew portion of the bore. Furthermore, it would prevent the top of the setscrew from contacting the septum/grommet.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Erbstoeszer in view of Jackson, as applied to claim 1, and further in view of Luks et al. (US Patent 6,368,322 B1) herein after Luks.
Regarding claim 21, Erbstoeszer in view of Jackson disclose the device of claim 1, but the combination does not explicitly disclose wherein the second drive feature extends longitudinally from the head surface into the threaded body.
However, in a screw with multiple drive features, Luks discloses wherein the second drive feature extends longitudinally from the head surface into the threaded body (fig. 9-12: the slot drive feature begins at the head surface of the threaded screw and extends into the threaded body).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw from the device of Erbstoeszer in view of Jackson to further be modified to have the slot drive feature begin at the head surface and extend longitudinally into the threaded body as is disclosed by Luks as a way to provide a larger surface area for a second tool to engage the drive feature that will allow the tool to more effectively remove or tighten the screw. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792